Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") is made as of May 26,
2005, between DOMINION RESOURCES, INC. (the "Company") and THOS. E. CAPPS (the
"Executive").

RECITALS

:



The Board of Directors of the Company (the "Board of Directors") recognizes that
outstanding management of the Company is essential to advancing the best
interests of the Company, its shareholders and its subsidiaries. To accomplish
this and other objectives, the Organization, Compensation and Nominating
Committee of the Board of Directors (the "Committee") has recommended, and the
Board of Directors has approved, entering into this Amendment to the existing
employment agreement with the Executive dated September 30, 2002 (the
"Agreement"). The Company acknowledges that the Executive is eligible to retire
and the Company wishes to retain the continuing services of the Executive under
the terms as provided in this Amendment. The Company and the Executive are
entering into this Amendment to recognize the Executive's extraordinary past
services to the Company, to induce the Executive to remain an employee of the
Company, and to provide access to the Executive's services following the
Executive's retirement, including during a management transition period. The
Executive has agreed to continue to be employed by the Company and to provide
services following his retirement under the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
contained in this Amendment, the parties agree as follows:



--------------------------------------------------------------------------------



1. Section 1 of the Agreement is amended to read as follows:

"1. Employment. The Company will employ the Executive, and the Executive will
continue in the employment of the Company, as Chief Executive Officer for the
period beginning on April 23, 2005 and ending on the earlier of the date of the
Company's annual meeting of shareholders in 2006 or upon the Executive's
voluntary retirement (the "Term of this Agreement"), according to the terms of
this Agreement."

2. Section 2 of the Agreement is amended by deleting the last sentence.

3. Section 4(a)(ii) of the Agreement is amended to read as follows:

"The Executive will be entitled to receive annual incentive awards based on the
Executive's job performance, if and to the extent that the Board of Directors
determines that the Executive's performance merits payment of an award, subject
to Section 5(b). The Board of Directors will make its determination consistent
with the methodology used by the Board of Directors for compensating its senior
management employees. The Executive will not be entitled to any additional
long-term incentive awards first granted after the date of the Amendment to
Employment Agreement, except for the award provided for in Section 18(a)."

4. Section 4(b) of the Agreement is amended by deleting the words "cash and
stock incentive plans".

5. Section 5(a)(iv) of the Agreement is amended to read as follows:

"(iv) Except for the restricted stock grant made pursuant to Section 18 of this
Agreement, all restricted stock held by the Executive as of the date of
termination of his employment will

2



--------------------------------------------------------------------------------



become fully vested (that is, transferable and nonforfeitable) as of the date of
termination of his employment."

6. Section 5(b) of the Agreement is amended to read as follows:

"(b) In addition to the foregoing, if the Executive terminates employment before
January 1, 2006, the Executive will receive a single lump sum cash payment equal
to the Executive's target annual cash incentive award for the 2005 fiscal year.
The lump sum payment will be in lieu of any annual cash incentive award for the
2005 fiscal year and will be paid within 30 days after the Executive's
termination of employment."

7. Section 6(a) of the Agreement is amended by deleting "90 days" and replacing
it with "30 days".

8. New Sections 18, 19 and 20 are added to the Agreement as follows:

"18. Restricted Stock Grant and Life Insurance.

(a) On the date of the Amendment to Employment Agreement, the Company will make
a grant of restricted stock to the Executive of 57,098 shares of Company common
stock. One-third of the restricted stock will vest and be fully transferable and
nonforfeitable on each anniversary of the date of the Amendment to Employment
Agreement in 2006, 2007 and 2008. All of the unvested restricted stock will vest
and be fully transferable and nonforfeitable on the Executive's death or
disability as defined in Section 7. The unvested portion of the restricted stock
will be subject to the Executive's continued employment with the Company or,
following the Executive's retirement, the Executive's continued performance of
the consulting services provided in Section 19 and will be forfeited if, before
the applicable vesting date, (i) the

3



--------------------------------------------------------------------------------



Executive ceases either to be employed by or to perform the consulting services
for the Company as provided in Section 19 other than due to the Executive's
death or disability, or (ii) the Company determines that the Executive has
violated the provisions of Section 20(a) or (b) .

(b) The Company acknowledges that it has agreed to pay premiums on a life
insurance policy for the Executive under its Executive Life Insurance Program
until the policy is fully paid. The Company and the Executive agree that,
effective on the date of the Amendment to Employment Agreement, in lieu of
premiums under the Executive Life Insurance Program, the Company will pay the
Executive an amount equal to the projected future premiums under the Executive
Life Insurance Program which are $265,000 per year for five years so that the
Executive can purchase such other insurance, if any, as he determines is
appropriate. The first payment will be made as of the last date of the month in
which the date of the Amendment to Employment Agreement is executed and future
payments will be made annually on that date.

19. Post-Employment Consulting Services. The Company acknowledges that the
Executive may voluntarily retire during the Term of this Agreement. Upon his
termination of employment with the Company, including by voluntary retirement,
the Executive agrees to provide consulting services to the Company for a period
of three (3) years (the "Consulting Period."). With the Executive's consent, the
Company may extend the Consulting Period annually by an additional year by
providing a notice at least 30 days before the end of the Consulting Period (as
it may have been previously extended). The consulting services will consist of
the Executive's

4



--------------------------------------------------------------------------------



cooperation with the Company in the transition of management of the Company
following the Executive's retirement and such other special projects and
activities as may be requested by the Board of Directors or the Chief Executive
Officer and agreed to by the Executive, which agreement may not be unreasonably
withheld by the Executive. In addition, if elected as a member of the Board of
Directors and as non-executive Chairman of the Board, the Executive also agrees
to serve as non-executive Chairman of the Board during the Consulting Period. In
exchange for the Executive providing the consulting services and, if applicable,
serving as non-executive Chairman of the Board, the Company agrees to take the
following actions during the Consulting Period:

(a) The Company will pay the Executive the amount of $25,000 per month, payable
in monthly installments in arrears. While he is receiving these monthly
payments, the Executive agrees that he will not be eligible for any compensation
for service on the Board of Directors and that he will not participate in the
Dominion Resources, Inc. Non-Employee Directors Compenstion Plan or any other
Board of Directors compensation plans.

(b) The Company will provide the Executive with an appropriate office located in
proximity to his current office with appropriate furnishings and secretarial
support. The Company will also provide the Executive with information technology
(cell phone, blackberry or similar device, computer, etc.), information
technology support, home security system, and an automobile allowance comparable
to executive officers of the Company. The Company will pay the dues for one
country club as selected by the Executive. The Executive will be entitled to use
Company aircraft on Company business under the Company's aircraft policies and
to personal use of

5



--------------------------------------------------------------------------------



Company aircraft based on the Company policies for personal use by senior
executives as in effect from time to time. The Executive will be responsible for
any taxes due on these benefits.

(c) To the extent required to avoid any penalties on the Executive under Section
409A of the Code, payments to the Executive under this Agreement, and under any
other agreement with the Executive, upon termination of employment shall be
distributed on the later of (i) the dates specified in this Agreement or any
other agreement, and (ii) six (6) months and one (1) day after the date of
termination.

20. Post-Employment Noncompetition and Nonsolicitation. In exchange for the
payments from the Company under Section 19, the Executive and the Company agree
as follows.

(a) During the Consulting Period, the Executive agrees that he will not, without
the prior written consent of the Company, engage in competition with the Company
by being associated with any business entity which engages in the business of
providing electricity, natural gas and related services to customers in any
state in which the Company provides any such services or any business entity
which engages in the exploration and production of natural gas or oil in any
state in which the Company engages in such activities. The Executive will be
deemed to have associated with a business entity if he serves as an officer,
director, consultant or in any managerial or executive position with respect to
the business entity.

(b) The Executive agrees that, during the Consulting Period and for a period of
two years following the termination of the Consulting Period for any

6



--------------------------------------------------------------------------------



reason, he will not solicit or attempt to solicit any employees or customers of
the Company, or other persons or entities with or through whom the Company has
done business, for the purpose of providing goods and services or engaging in
activities in competition with the Company. The Executive agrees that, during
the Consulting Period and for a period of two years following the termination of
the Consulting Period for any reason, (A) he will not solicit, aid or encourage,
directly or indirectly any employees of the Company to leave the Company or work
elsewhere, and (B) he will not solicit, aid or encourage, directly or
indirectly, any of the Company's customers to move their business from the
Company or to place business elsewhere.

(c) If the Company determines that the Executive has violated the provisions of
Section 20(a) or (b), the Company may immediately terminate all payments due to
the Executive under Sections 18(b) and 19 and the Executive shall have no
further rights to any payments under Sections 18(b) and 19."

9. Except to the extent specifically amended by this Amendment, the Agreement
shall remain in full force and effect.

7



--------------------------------------------------------------------------------



WITNESS the following signatures.

 

DOMINION RESOURCES, INC

 

 

 

By: /s/ Frank S. Royal                          
          Frank S. Royal,
          Chairman, Organization, Compensation
          and Nominating Committee

Dated: May 26, 2005

 

 

 

 

Thos. E. Capps
       /s/ Thos. E. Capps                              

Dated May 26, 2005

 

8